DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendments to the specification filed on April 27th, 2021 is accepted.

Drawings
	The drawings filed on March 4th, 2019 are accepted based on the amendments to the specification filed on April 27th, 2021.

Response to Arguments
	Applicant argues on page 16 that Nielson fails to teach predicting a user intent of the robot.  Applicant is correct but this argument is moot due to a new reference Artemiadis et al. (US Pub No: 2017/0061828 A1) which teaches predicting a user intent.
	Applicant argues on page 16 that Nielson does not teach the full invention describes as follows: “A motion primitive library is created based on the current state of the robot. The motion primitive library contains a set of motion primitives selected as being dynamically feasible and safe given the current state of the robot. The motion primitive library is then sub-sampled based on the predicted user intent. One of the motion primitives in the sub-sampled motion primitive library is selected for execution by the robot based on the current user input.”  Nielson describes in paragraph [0190] that the robot creates its own route, or set of motion 
	Applicant argues, on page 18, that “dynamically feasible” is not taught by Liu.  The applicant’s arguments have been fully considered, but are not accepted.  The applicant argues that, for example, reversing direction of the robot would take several iterations.  However, the claim language does not state that several iterations of movement cannot be done.  Therefore, this argument is invalid.  For clarity, the examiner defines dynamically feasible to mean routes or motions that physically possible for the robot to travel too given its evaluated environment.  Column 15, line 49 to column 16, line 15 of Liu specifically describes a teleoperation event 422 that is generated by the AV system monitoring process 420.  Based on the sensed events, the number of feasible trajectories are generated.  These feasible trajectories are defined as trajectories that are possible for the vehicle to travel too.
	Applicant argues on page 18 and 19 that “safe” mentioned in claims 3 is not taught by Liu.  This argument has been fully considered but is not accepted.  The feasible trajectories are based on whether the trajectories are safe enough to traverse.  This means that a trajectory would lead to crashing into another object, this trajectory would not be safe and therefore would not be feasible.

Claim Objections
Claim 12 objected to because of the following informalities:  for part b, cross out selecting as well.  The following rejection is made omitting the word “selecting” as suggested in claim 1.  
Claim 13 is object to because of the following informalities: for part b, “into a the set” is grammatically wrong.  For the office action, the rejection is analyzed using “into a set.”
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson et. al. (US Pub No: 2011/0054689 A1) in view of Artemiadis et al. (US Pub No: 2017/0061828 A1, hereinafter Artemiadis).
Regarding Claim 1:
Nielson discloses:
A method comprising iterating the steps of: a. receiving a current state of a mobile robot.  Paragraph [0090] describes a robot position, orientation, and surroundings, equivalent to the current state.
creating a motion primitive library comprising a set of motion primitives that are dynamically feasible and safe for the robot to execute given the current state of the robot.  Paragraph [0190] describes a robot that uses global path planning to select its own route, or set of motion primitives.  Paragraph [0223] describe that action, or motion, primitives are devices as basic capabilities important to robot activity.  For example, when encountering a dense field of obstacles, the robot is constrained in several directions.  This leads to a standard confluence of obstacle avoidance behaviors, known as “Get-Unstuck.”  This separates the motion primitives described in paragraph [0190] to feasible and unfeasible primitives.  Additionally, these are dynamically changing based on movement of the robot and movement of obstacles within a field.  As mentioned in the “Response to Arguments” section, the examiner evaluates the claim by defining dynamically feasible to mean routes or motions that physically possible for the robot to travel too given its evaluated environment
wherein each motion primitive is a parameterized trajectory based on system dynamics of the robot.  Paragraph [0221] describes that the automotive navigation may scale automatically to different operational speeds, and is therefore parameterized to be portable across different robot geometries and 
receiving a current input from the operator.  Paragraph [0307] describes the operator providing the intent of the user.
Nielson does not teach predicting a user intent.
Artemiadis teaches:
predicting a user intent of an operator of the robot based on a user selection of one or more motion primitives previously- selected for execution by the robot.  Paragraph [0005] describes that this invention is for human-machine interaction such as prosthesis and robot teleoperation.  It also describes that it uses pattern recognition techniques, such as artificial neural networks and support vector machines to relate electromyography (EMG) inputs with desired outputs to predict a user’s intent.  Paragraph [0015] describes that the objective of the invention is to create an implicit motor control training system that helps users overcome an initial learning curve and intuitively control N degrees of freedom on a prosthetic device simultaneously and proportionally using only M (M > N) muscles.  This training system allows users to develop new muscle synergies associated with the non-intuitive control of the prosthetic device.  This is equivalent to the claim because the prosthetic device begins to predict what the user wants to do, making the controls more intuitive and easier to use.  This prediction is based on previously-selected motion primitives.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson to 
Nielson and Artemiadis teach:
creating a sub-sampled motion primitive library comprising a set of motion primitives from the motion primitive library selected based on the predicted user intent.  Paragraph [0223] of Nielson describes a set of action primitives that can be constrained based off of a selected set.  As described in paragraph [0223], when the high level navigational behavior “Get-Unstuck,” is selected, the motion is constrained according to the rules of that program and the perceived obstructions.  This leads way to sub-sampled behaviors such as “Turn-till-head-is-clear” and “Backout.”  Paragraph [0307] of Nielson describes that the high-level navigational behavior, or intent, can be specified by the user.  
Paragraph [0005] of Artemiadis describes that this invention is for human-machine interaction such as prosthesis and robot teleoperation.  It also describes that it uses pattern recognition techniques, such as artificial neural networks and support vector machines to relate electromyography (EMG) inputs with desired outputs to predict a user’s intent.  Paragraph [0015] of Artemiadis describes that the objective of the invention is to create an implicit motor control training system that helps users overcome an initial learning curve and intuitively control N degrees of freedom on a prosthetic device simultaneously and proportionally using only M (M > N) muscles.  This training system allows users to develop new muscle synergies associated with the non-intuitive control of the prosthetic 
selecting, as a next motion primitive to be executed by the robot the motion primitive from the sub-sampled motion primitive library having closest parameterization to a parameterization of the current input.  Paragraph [0223] describes how a robot can perform obstacle avoidance behaviors as needed, based on an intent of the user.  For example, as described in paragraph [0223], if the robot encounters a dense field of obstacles that constrain motion in several directions, the robot can enter a high-level navigational behavior, “Get-Unstuck.”  Based off of this input, the robot can switch between lower level behaviors, such as “Turn-till-head-is-clear” and “backout,” as needed.  Paragraph [0307] describes that the high-level navigational behavior, or intent, is selected by the user.  This meets the claim because the intent is specified by the user and then lower-level behavior are chosen based off of this choice.  Paragraph [0221] describes that the automotive navigation may scale automatically to different operational speeds, and is therefore parameterized to be portable across different robot geometries and locomotion devices.  Therefore, each motion primitive is parameterized based on the system dynamics of the robot.  This meets the claim because the next motion primitive will follow the parameterized trajectory.

Regarding Claim 12:
Nielson discloses:
A system comprising: a mobile robot.  Paragraph [0065] describes a robot platform.
an interface to a control for providing operator control inputs.  Paragraph [0074] describes a software interface from where a user, or operator, can control the robot platform.
a processor and memory onboard the robot, the memory containing software executing on the processor and iterating the functions of.  Paragraph [0066] describes a processor and a memory.
receiving a current state of a mobile robot.  Paragraph [0090] describes a robot position, orientation, and surroundings, equivalent to the current state.
creating a motion primitive library comprising a set of motion primitives that are dynamically feasible and safe for the robot to execute given the current state of the robot.  Paragraph [0190] describes a robot that uses global path planning to select its own route, or set of motion primitives.  Paragraph [0223] describe that action, or motion, primitives are devices as basic capabilities important to robot activity.  For example, when encountering a dense field of obstacles, the robot is constrained in several directions.  This leads to a standard confluence of obstacle avoidance behaviors, known as “Get-Unstuck.”  This separates the motion primitives described in paragraph [0190] to feasible and unfeasible primitives.  Additionally, these are dynamically changing based on movement of the robot and movement of obstacles within a field.
wherein each motion primitive is a parameterized trajectory based on system dynamics of the robot.  Paragraph [0221] describes that the automotive navigation may scale automatically to different operational speeds, and is therefore parameterized to be portable across different robot geometries and locomotion devices.  Therefore, each motion primitive is parameterized based on the system dynamics of the robot.
receiving a current input from the operator.  Paragraph [0307] describes the operator providing the intent of the user.
	Nielson does not teach predicting a user intent.
	Artemiadis teaches:
predicting a user intent of an operator of the robot based on one or more motion primitives previously-selected for execution by the robot.  Paragraph [0005] describes that this invention is for human-machine interaction such as prosthesis and robot teleoperation.  It also describes that it uses pattern recognition techniques, such as artificial neural networks and support vector machines to relate electromyography (EMG) inputs with desired outputs to predict a user’s intent.  Paragraph [0015] describes that the objective of the invention is to create an implicit motor control training system that helps users overcome an initial learning curve and intuitively control N degrees of freedom on a prosthetic device simultaneously and proportionally using only M (M > N) muscles.  This training system allows users to develop new muscle synergies associated with the non-intuitive control of the prosthetic device.  This is equivalent to the claim because the prosthetic device begins to predict what the user wants to do, making the 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson to incorporate the teachings of Artemiadis to show predicting a user intent.  One would have been motivated to do so to improve functionality and reliability of the robot ([0003] of Artemiadis).
Nielson and Artemiadis teach:
creating a sub-sampled motion primitive library comprising a set of motion primitives from the motion primitive library selected based on the predicted user intent.  Paragraph [0223] of Nielson describes a set of action primitives that can be constrained based off of a selected set.  As described in paragraph [0223], when the high level navigational behavior “Get-Unstuck,” is selected, the motion is constrained according to the rules of that program and the perceived obstructions.  Paragraph [0307] of Nielson describes that the high-level navigational behavior, or intent, can be specified by the user.  
Paragraph [0005] of Artemiadis describes that this invention is for human-machine interaction such as prosthesis and robot teleoperation.  It also describes that it uses pattern recognition techniques, such as artificial neural networks and support vector machines to relate electromyography (EMG) inputs with desired outputs to predict a user’s intent.  Paragraph [0015] of Artemiadis describes that the objective of the invention is to create an implicit motor control training system that helps users overcome an initial learning curve and intuitively control N 
selecting, as a next motion primitive to be executed by the robot, the motion primitive from the sub-sampled motion primitive library having a closest parameterization to a parameterization of the current input.  Paragraph [0223] describes how a robot can perform obstacle avoidance behaviors as needed, based on an intent of the user.  For example, as described in paragraph [0223], if the robot encounters a dense field of obstacles that constrain motion in several directions, the robot can enter a high-level navigational behavior, “Get-Unstuck.”  Based off of this input, the robot can switch between lower level behaviors, such as “Turn-till-head-is-clear” and “backout,” as needed.  Paragraph [0307] describes that the high-level navigational behavior, or intent, is selected by the user.  This meets the claim because the intent is specified by the user and then lower-level behavior are chosen based off of this choice.  Paragraph [0221] describes that the automotive navigation may scale automatically to different operational speeds, and is therefore parameterized to be portable across different robot geometries and locomotion devices.  Therefore, each motion primitive is parameterized based 

Regarding Claim 5:
Nielson discloses:
The method of claim 4 further comprising: a. receiving one or more sensed environmental conditions.  Paragraph [0139] and [0103] describe a robot sensing its environment conditions.  Paragraph [0103] describes monitoring the robot attributes, such as attributes of interest for a robot’s perception, status, and control, robot health, robot position, robot motion, robot bounding shape, and environmental occupancy grid.  Paragraph [0139] describes using sensor information to provide global positioning estimates and an environmental occupancy grid.
eliminating unsafe motion primitives from the motion primitive library, wherein the unsafe motion primitives are determined based on the sensed environmental conditions.  Paragraph [0223] describes a robot that encounters a dense field of obstacles that constrain motion.  It uses a standard confluence of obstacle avoidance behaviors, defined as a high level navigational behavior “Get-Unstuck.”  This behavior follows rules that responded to perceived obstructions.  This is equivalent to the claim because “Get-Unstuck” defines a set of motion primitives the robot can move to and eliminates unsafe movements according to the sensed environmental conditions.

2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson in view of Artemiadis and further in view of Liu et. al. (US Patent No: 10,627,810 B2, hereinafter Liu).
Regarding Claim 2:
Nielson and Artemiadis do not teach a range of motions that are dynamically feasible and a subset of motion primitives comprising a predetermined number of motion primitives.
Liu teaches:
The method of claim 1 wherein the motion primitive library is dynamically generated, further comprising: a. determining a range of motion which is dynamically feasible given the current state of the robot.  Column 15, line 66 – column 16, line 2 describes generating a range of feasible motions, or a subset of trajectories of the total possible trajectories.
Nielson and Liu teach:
discretizing the range of motion into the set of motion primitives in the motion primitive library.  Paragraph [0223] of Nielson describes a high level operation behavior “Get-Unstuck.”  This section describes a subset of motion primitives because the “Get-Unstuck” behavior reduces the set of all possible movements to those defined by the program.  This is equivalent to a subset.  Column 15, line 66 – column 16, line 2 of Liu further describes a range of motions, for example, a number of feasible trajectories towards a goal that is lower or larger than a threshold.  This meets the claim because the number of feasible trajectories described by Liu can be combined with the ability to make subsets, described by Nielson.   
 and Artemiadis to incorporate the teachings of Liu to teach a range of motions that are dynamically feasible and a subset of motion primitives comprising a predetermined number of motion primitives.  One would have been motivated to do so because the disclosed invention can be used for autonomous driving vehicles, which are essentially robots. 

Regarding Claim 3:
Nielson discloses:
The method of claim 2 further comprising: a. receiving one or more sensed environmental conditions.  Paragraph [0139] and [0103] describe a robot sensing its environment.  Paragraph [0103] describes monitoring the robot attributes, such as attributes of interest for a robot’s perception, status, and control, robot health, robot position, robot motion, robot bounding shape, and environmental occupancy grid.  Paragraph [0139] describes using sensor information to provide global positioning estimates and an environmental occupancy grid.
Nielson does not disclose a range of motions that are determined safe.
Nielson and Liu teach:
limiting the range of motion to a safe range given the sensed environmental conditions.  Column 15, line 66 – column 16, line 2 of Liu describes a range of feasible trajectories.  Paragraph [0139] and [0103] describe the robot sensing its environment, as described above.  This is equivalent to a safe range of sensed environmental conditions because the robot identifies safe areas within an 

Regarding Claim 13:
Nielson discloses:
receiving one or more sensed environmental conditions.  Column 15, line 66 – column 16, line 2 describes a range of feasible trajectories.  Paragraph [0139] and [0103] describe the robot sensing its environment, as described in section a, part i.
Nielson and Artemiadis do not teach a range of motions that are dynamically feasible, a subset of motion primitives comprising a predetermined number of motion primitives, and a range of motions that are determined safe.
Liu teaches:
The system of claim 12 wherein the motion primitive library is dynamically generated, the software performing the further functions of: a. determining a range of motion which is dynamically feasible given the current state of the robot.  Column 15, line 66 – column 16, line 2 describes generating a range of feasible motions, or a subset of trajectories of the total possible trajectories.
Nielson and Liu teach:
discretizing the range of motion into a set of motion primitives in the motion primitive library.  Paragraph [0223] of Nielson describes a high level operation behavior “Get-Unstuck.”  This section describes a subset of motion primitives because the “Get-Unstuck” behavior reduces the set of all possible movements to those defined by the program.  This is equivalent to a subset.  Column 15, line 66 
and limiting the range of motion to a safe range given the sensed environmental conditions.  Column 15, line 66 – column 16, line 2 describes a range of feasible trajectories.  Paragraph [0139] and [0103] describe the robot sensing its environment, as described in section a, part i.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson and Artemiadis to incorporate the teachings of Liu to teach a range of motions that are dynamically feasible and a subset of motion primitives comprising a predetermined number of motion primitives.  One would have been motivated to do so because the disclosed invention can be used for autonomous driving vehicles, which are essentially robots. 

Claims 4, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson in view of Artemiadis and further in view of Levinson et. al. (US Patent No: 9,916,703 B2, hereinafter Levinson).
Regarding Claim 4:
Nielson discloses:
The method of claim 1 wherein one or more sets of motion primitives are pre- computed and associated with a state of the robot.  Paragraph [0223] of Nielson describes action, or motion, primitives that provide the basic capabilities to robot activity.
Nielson does not teach a set of motion primitives that provide a closest match between the current state of the robot and a state of pre-computer motion primitives.
Levinson teaches:
selecting, as the motion primitive library, the set of motion primitives from the one or more pre-computed sets of motion primitives based on a closest match between the current state of the robot and a state associated with each of the pre-computed sets of motion primitives.  Column 8, lines 16 – 38 describes a path guidance data that assists the teleoperator in selecting a guided trajectory based on the candidate trajectory.  Additionally, the paths include a confidence level, or probability, that the route will not negatively impact operation of the autonomous vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson and Artemiadis to incorporate the teachings of Levinson to teach a set of motion primitives that provide a closest match between the current state of the robot and a state of pre-computer motion primitives.  One would have been motivated to do so because in order for a robot to make a decision on where to go, it must be able to decide, based on a confidence level, that one path is better than another (Column 8, lines 17-24).

Regarding Claim 14:
Nielson discloses:
The system of claim 12 wherein one or more sets of motion primitives are pre- computed and associated with a state of the robot.  Paragraph [0223] of Nielson describes action, or motion, primitives that provide the basic capabilities to robot activity.
receiving one or more sensed environmental conditions.  Paragraph [0139] and [0103] describe a robot sensing its environment conditions.  Paragraph [0103] describes monitoring the robot attributes, such as attributes of interest for a robot’s perception, status, and control, robot health, robot position, robot motion, robot bounding shape, and environmental occupancy grid.  Paragraph [0139] describes using sensor information to provide global positioning estimates and an environmental occupancy grid.
eliminating unsafe motion primitives from the motion primitive library, the unsafe motion primitives determined based on the sensed environmental conditions.  Paragraph [0223] describes a robot that encounters a dense field of obstacles that constrain motion.  It uses a standard confluence of obstacle avoidance behaviors, defined as a high level navigational behavior “Get-Unstuck.”  This behavior follows rules that responded to perceived obstructions.  This is equivalent to the claim because “Get-Unstuck” defines a set of motion primitives the robot can move to and eliminates unsafe movements according to the sensed environmental conditions.

Levinson teaches:
selecting, as the motion primitive library, the set of motion primitives from the one or more pre-computed sets of motion primitives having a closest match between the current state of the robot and a state associated with each of the pre-computed sets of motion primitives.  Column 8, lines 16 – 38 describes a path guidance data that assists the teleoperator in selecting a guided trajectory based on the candidate trajectory.  Additionally, the paths include a confidence level, or probability, that the route will not negatively impact operation of the autonomous vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson and Artemiadis to incorporate the teachings of Levinson to teach a set of motion primitives that provide a closest match between the current state of the robot and a state of pre-computer motion primitives.  One would have been motivated to do so because in order for a robot to make a decision on where to go, it must be able to decide, based on a confidence level, that one path is better than another (Column 8, lines 17-24).

Regarding Claim 9:
Nielson and Artemiadis teach the above inventions in claims 1 and 6.  Nielson and Artemiadis do not teach a probabilistic distribution the represents the likelihood of the selection of a particular motion primitive based on previously selected motion primitives.
 teaches:
The method of claim 6 wherein the probabilistic distribution represents a likelihood of selection of a particular motion primitive from the sub-sampled motion primitive library given one or more motion primitives previously selected for execution by the robot.  Column 10, lines 32 - 61 describe a perception engine 364 that evaluates a level of uncertainty associated with current and future objects.  This perception is based off of static objects, which do not move, and dynamic objects, which can move.  These dynamic objects are evaluated for their behavior pattern in the future.  Based off of this information, numerous trajectories are generated and evaluated.  Planner 364 selects an optimal trajectory based off of this information.  This is equivalent to the claim because the trajectories are based off of probabilistic future motions of the robot, external objects, and previous commands.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson and Artemiadis to incorporate the teachings of Levinson to teach a probabilistic distribution the represents the likelihood of the selection of a particular motion primitive based on previously selected motion primitives.  One would have been motivated to do so because in order for a robot to make a decision on where to go, it must be able to decide, based on a confidence level, that one path is better than another (Column 8, lines 17-24).
Claim 18 is substantially similar to claim 9 and is rejected on the same grounds.

s 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson in view of Artemiadis and further in view of Koshizen et al. (US Pub No: 2006/0155660 A1, hereinafter Koshizen).
Regarding Claim 6:
Nielson discloses:
creating the sub-sampled motion primitive library by selecting motion primitives from the motion primitive library centered around the probabilistic distribution.  Paragraph [0141] describes developing an occupancy grid map 390 based on a probability that each grid is occupied by an object.  As the robot moves through its environment, new horizons may be exposed to the robot’s sensors, which enable the occupancy grid to be expanded and enhanced.  Paragraph [0190] describes a robot that uses global path planning to select its own route, or set of motion primitives.  Paragraph [0223] describe that action, or motion, primitives are devices as basic capabilities important to robot activity.  For example, when encountering a dense field of obstacles, the robot is constrained in several directions.  This leads to a standard confluence of obstacle avoidance behaviors, known as “Get-Unstuck.”  This separates the motion primitives described in paragraph [0190] to feasible and unfeasible primitives.  Together, these meet the claim because the occupancy grid 390 provides a probability that an object occupies a grid and the motion primitives base the robots movement on this probability.
	Nielson and Artemiadis do not teach that the user intent is a probabilistic distribution.
	Koshizen teaches:
The method of claim 1 wherein the user intent is a probabilistic distribution, further comprising.  Paragraph [0044] describes a selective attention mechanism 304 that uses an expectation maximization algorithm and supervised learning with neural network to calculate probabilistic distribution for sensory inputs.  This probabilistic distribution can be applied to the user intent described in Artemiadis.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson and Artemiadis to incorporate the teachings of Koshizen to show that the user intent is a probabilistic distribution.  One would have been motivated to do so to calculate the confidence that the sensory input belongs to each attention class ([0012] of Koshizen).
Claim 15 is substantially similar to claim 6 and is rejected on similar grounds.

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson in view of Artemiadis and Koshizen and further in view of Shibuya et al. (US Pub No: 2015/0285834 A1, hereinafter Shibuya).
Regarding Claim 7:
Nielson and Artemiadis teach the above inventions in claims 1 and 6.  Nielson and Artemiadis do not teach that the granularity of the sub-sampled motion primitive library is broader based on a user intent having a greater range of change over a pre-determined number iterations of the steps of the method.
Shibuya teaches:
The method of claim 6 wherein the granularity of the sub-sampled motion primitive library is broader based on a user intent having a greater range of change over a pre-determined number of iterations of the steps of the method.  Paragraph [0244] describes a sampling-rate switching section 14 switching the sampling rate at which the measuring section 13 performs measurement.  When the sampling rate switching section 14 detects a high-speed action of the user 2, the sampling rate is switched to the second sampling rate when an amount of change of measurement data generated by the measuring section 13 is equal to or larger than a predetermined first threshold.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson and Artemiadis to incorporate the teachings of Shibuya to show that the granularity of the sub-sampled motion primitive library is broader based on a user intent having a greater range of change over a pre-determined number iterations of the steps of the method..  One would have been motivated to do so because because a higher sampling rate improves the accuracy of the data detected ([0007] of Shibuya).
Claim 16 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 8:
Nielson and Artemiadis teach the above inventions in claims 1 and 6.  Nielson and Artemiadis do not teach that the granularity of the sub-sampled motion primitive library is narrower based on a user intent having a lesser range of change over a pre-determined number of iterations of the steps of the method.
Shibuya teaches
The method of claim 6 wherein the granularity of the sub-sampled motion primitive library is narrower based on a user intent having a lesser range of change over a pre-determined number of iterations of the steps of the method.  Paragraph [0244] describes a sampling-rate switching section 14 switching the sampling rate at which the measuring section 13 performs measurement.  When the sampling rate switching section 14 detects a low-speed action of the user 2, the sampling rate is switched to the first sampling rate when an amount of change of measurement data generated by the measuring section 13 is equal to or smaller than a predetermined second threshold.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson to incorporate the teachings of Chen to show teach that the granularity of the sub-sampled motion primitive library is narrower based on a user intent having a lesser range of change over a pre-determined number of iterations of the steps of the method.  One would have been motivated to do so because a high sampling rate takes a large amount of data and therefore increases the data processing time ([0007] of Shibuya).
Claim 17 is substantially similar to claim 8 and is rejected on the same grounds.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson in view of Artemiadis and further in view of Passot et. al. (US Pub No: 2014/0371912 A1, hereinafter Passot).
Regarding Claim 10:

Passot teaches:
The method of claim 6 further comprising: a. estimating a reward function for the operator based on a trajectory generated from a past predetermined number of motion primitives selected for execution by the robot.  Paragraph [0208] describes a reward/penalty system that rewards a robot for performing actions.  For example, the robot receives an award for orienting itself towards the target and a penalty for orienting away from the target.  While, this section describes rewarding a robot, this system can easily be applied to the operator.
assigning a weight to the motion primitives in the motion primitive library based on a probability distribution of the reward function.  Paragraph [0258] describes a predictor that learns by using a look-up table or array of weights.  It then describes that the previously learned behaviors are stored in the predictor.  This means that the predictor assigns weights to previously learned behaviors based on how frequent they are correct.  The reward function detailed in paragraph [0208] details that the robot is rewarded for performing the correct action.  This meets the claim because when the robot performs an action, it is stored in the predictor and assigned a weight based on if it was correct and how frequently that action is performed.
selecting a predetermined number of the motion primitives having the highest weights for inclusion in the sub-sampled motion primitive library. Paragraph  describes a table that characterizes the relationship between sensory input and the control signal.  This table details that as the robot learns an action, the counter N rewards the correct action and the opposing counter penalizes the opposing action.  From this table, the robot can select a subset of primitives that are the highest-weighted primitives.  This can be applied to motion.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson and Artemiadis to incorporate the teachings of Passot to teach a reward function, a weighting function, and selecting a subset of motion primitives based on the highest-weighted primitives.  One would have been motivated to do so because a weighting function teaches a robot right from wrong and allows the right action to be consistently applied.
Claim 19 is substantially similar to claim 10 and is rejected on the same grounds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665   
    
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665